Phillip E. Pahisi, Commissioner,
concurring in part and dissenting in part.
I concur with the decision reached by .the majority to the extent that I also find that the Sub.H.B. No. 363 amendments and the judicial determinations in Robinson, supra, and Dunn, supra, provide an additional basis for denial of any further reparations in this case.
However, I dissent from the majority opinion in that I would order repayment of the prior award.
Section 3 of Sub.H.B. No. 363 states:
“[N]otwithstanding sections 1.48 and 1.58 of the Revised Code, the amendments made by this act apply to a claim for reparations based on the criminally injurious conduct that occurred after, before, or on the effective date of this act and for which no final order of reparations from the Court of Claims has been issued.”
In the case of In re Robinson, supra, which was rendered shortly after the statutory amendments were enacted, a judge of this court relied on Section 3 and specifically addressed the issue of final orders. After noting that the judges are the highest appellate authority for claims under the Victims of Crime Act, the court found that an order is final when a judge’s decision is journalized in a case. The decision in Robinson has been consistently followed in numerous cases since the enactment of Sub.H.B. No. 363. Therefore, since a final order has not been issued in this case, I would follow the precedent established by Robinson to order recoupment of the $2,500 award.